 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Interim Class Counsel
 8
                                  UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN FRANCISCO DIVISION
11

12
                                               Master File No. 3:19-CV-000717-JST
13
      IN RE CALIFORNIA BAIL BOND               CLASS ACTION
14    ANTITRUST LITIGATION                     REQUEST FOR JUDICIAL NOTICE IN
15                                             SUPPORT OF PLAINTIFFS’ OPPOSITION
                                               TO DEFENDANTS’ JOINT MOTION TO
16    This Document Relates To:                DISMISS AND CERTAIN DEFENDANTS’
                                               CONSOLIDATED MOTION TO DISMISS
17    ALL ACTIONS
                                               Judge:          Hon. Jon S. Tigar
18                                             Hearing Date:   October 16, 2019
                                               Courtroom:      6, 2d Floor
19                                             Time:           2:00 p.m

20

21

22

23

24

25

26

27

28

                                                         PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     1823208.3
                                                              MASTER DOCKET NO. 19-CV-00717 (JST)
 1                      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2               PLEASE TAKE NOTICE that pursuant to Federal Rule of Evidence 201 and the

 3   doctrine of incorporation-by-reference, Plaintiffs hereby request that the Court take judicial notice

 4   of the following documents in support of Plaintiffs’ Opposition to Defendants’ Joint Motion to

 5   Dismiss and Certain Defendants’ Consolidated Motion to Dismiss (Dkts. 56 and 58). The exhibit

 6   references correspond to the exhibits attached to the Declaration of Adam Gitlin filed herewith:

 7               Exhibit 1:         “The coming year….what does it bring?”
 8               Exhibit 2:          “Inside the Wild, Shadowy, and Highly Lucrative Bail Industry”
 9               Exhibit 3:         “The New Age of Bail”
10               Exhibit 4:         “Predatory Pricing”
11               Exhibit 5:         “Changing of the Guard”
12               Exhibit 6:         The War on Public Safety
13               Exhibit 7:         Antitrust Guidelines for the Insurance Industry
14               Exhibit 8:         Excerpt from California Department of Insurance Rate Review File
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     1823208.3                                       -1-                MASTER DOCKET NO. 19-CV-00717 (JST)
 1
     I.          INTRODUCTION
 2
                 Plaintiffs respectfully request that this Court take judicial notice of eight documents
 3
     attached as exhibits to the Declaration of Adam Gitlin, submitted herewith. These documents are
 4
     either incorporated by reference in the Consolidated Amended Complaint (“CAC”), or public
 5
     government documents the authenticity of which cannot reasonably be disputed.
 6
     II.         LEGAL STANDARD
 7
                 This Court may consider extrinsic evidence on a motion to dismiss in two circumstances.
 8
     First, a court “may judicially notice a fact that is not subject to reasonable dispute because it . . .
 9
     is generally known within the trial court’s territorial jurisdiction; or . . . can be accurately and
10
     readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
11
     Evid. 201(b). Second, a document may be considered under the doctrine of incorporation by
12
     reference. “Unlike rule-established judicial notice, incorporation-by-reference is a judicially
13
     created doctrine that treats certain documents as though they are part of the complaint itself.”
14
     Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018). This is proper “if the
15
     plaintiff refers extensively to the document or the document forms the basis of the plaintiff’s
16
     claim.” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). It does not convert the
17
     motion into one for summary judgment. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
18
     2001) (court can consider extrinsic evidence that is “properly submitted as part of the complaint
19
     on a motion to dismiss without converting the motion to dismiss into a motion for summary
20
     judgment” (internal quotation marks omitted)). Under the doctrine of incorporation by reference,
21
     a court “may assume that [an incorporated document’s] contents are true for purposes of a motion
22
     to dismiss under Rule 12(b)(6).” Ritchie, 342 F.3d at 908. However, it is still “improper to
23
     assume the truth of an incorporated document if such assumptions only serve to dispute facts in a
24
     well-pleaded complaint.” Khoja, 899 F.3d at 1003. Thus, a court “may consider a document the
25
     authenticity of which is not contested, and upon which the plaintiff's complaint necessarily
26
     relies.” Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998), superseded by statute on other
27
     grounds in Abrego v. Dow Chem. Co., 443 F.3d 676, 681–82 (9th Cir. 2006).
28

                                                                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     1823208.3                                           -2-                 MASTER DOCKET NO. 19-CV-00717 (JST)
 1   III.        ARGUMENT
 2               A.     The Court Should Take Judicial Notice of Exhibits 1-6 as Incorporated by
                        Reference
 3

 4               Plaintiffs request judicial notice of Exhibits 1-6, which are documents quoted and relied

 5   upon in the Consolidated Amended Complaint. Plaintiffs request that the Court judicially notice

 6   these materials in response to Defendants’ assertion in their motion that some of the quoted

 7   statements are taken out of context and/or represent only the personal opinions of the author. See,

 8   e.g., Dkt. 56 at ECF 34. Judicial notice of the materials will allow the Court to consider the

 9   context of the statements. Defendants do not contend that any of the statements or documents in

10   which they appear are inauthentic.

11                      1.      Exhibit 1: “The coming year….what does it bring?”
12               Exhibit 1 is an article entitled “The coming year….what does it bring?” by Defendant

13   William B. Carmichael, President and CEO of Defendant American Surety Company (ASC), and

14   current Chairman of Defendant American Bail Coalition. It was published in March 2005, and

15   until at least late 2018, shortly before the first complaint in this case was filed, was available

16   publicly online at ASC’s website, at http://www.asc-usi.com/articles.aspx. Gitlin Decl. ¶ 1. That

17   URL is no longer accessible as of the filing of this Notice, and all articles previously available at

18   that URL, appear to be no longer available at ASC’s website. Id. Exhibit 1 was relied upon and

19   quoted in the CAC. CAC ¶ 78. Defendants do not contest the accuracy or authenticity of Mr.

20   Carmichael’s statement. Dkt. 56 at ECF 39-40. Exhibit 1 is therefore the proper subject of

21   judicial notice and properly incorporated by reference. See Ritchie, 342 F.3d at 908; Lee, 250

22   F.3d 668.

23                      2.      Exhibit 2: “Inside the Wild, Shadowy, and Highly Lucrative Bail
                                Industry”
24

25               Exhibit 2 is an article entitled “Inside the Wild, Shadowy, and Highly Lucrative Bail

26   Industry: How $550 and a five-day class gets you the right to stalk, arrest, and shoot people,” by

27   Shane Bauer. It was published in the May/June 2014 edition of Mother Jones, a periodical. It is

28   available at the following URL: https://www.motherjones.com/politics/2014/06/bail-bond-prison-

                                                                      PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     1823208.3                                          -3-                MASTER DOCKET NO. 19-CV-00717 (JST)
 1   industry/. Exhibit 2 was relied upon in the CAC through a quotation of Defendant Jerry Watson.
 2   CAC ¶ 63. Defendants do not question the accuracy of the quotation or its publication. Exhibit 2
 3   is therefore the proper subject of judicial notice and may be incorporated by reference. See Lee,
 4   250 F.3d 668; Ritchie, 342 F.3d at 908.
 5                      3.     Exhibit 3: “The New Age of Bail”
 6               Exhibit 3 is a blog post titled “The New Age of Bail,” by Defendant Jerry Watson. It was
 7   published on January 21, 2009 on the blog of AIA, the nation’s largest bail surety administrator.
 8   It is available at the following URL: https://www.aiasurety.com/the-new-age-of-bail/. Exhibit 3
 9   was relied upon and quoted in the CAC. CAC ¶ 75. Defendants refer to the CAC’s allegations
10   relying on Exhibit 3 (Dkt. 58 at ECF 16) (citing CAC ¶ 75)), but do not dispute that Carmichael
11   and Watson made the statements. Exhibit 3 is therefore the proper subject of judicial notice and
12   incorporation by reference.
13                      4.     Exhibit 4: “Predatory Pricing”
14               Exhibit 4 is an essay entitled “Predatory Pricing” by Michael J. Whitlock, Vice President
15   of Defendant ASC. See CAC ¶ 76. It was published in September 2002, and until at least late
16   2018, shortly before the first complaint in this case was filed, was available publicly online at
17   Defendant ASC’s website, https://www.asc-usi.com/article.aspx?id=3337. Gitlin Decl. ¶ 4. That
18   URL is no longer accessible as of the filing of this Notice. Id. Defendants do not contest the
19   accuracy or authenticity of the statement. Dkt. 56 at ECF 39-40. Exhibit 4 is therefore the proper
20   subject of judicial notice and incorporation by reference.
21                      5.     Exhibit 5: “Changing of the guard”
22               Exhibit 5 is an article entitled “Changing of the guard” by Defendant Carmichael, relied
23   upon and quoted in the complaint. See CAC ¶ 106. It was published in August 2005, and until at
24   least January 2019, when the first complaint in this case was filed, was available publicly online
25   at Defendant ASC’s website, at http://www.asc-usi.com/articles.aspx. Gitlin Decl. ¶ 5. That URL
26   is no longer accessible as of the filing of this Notice, and all articles previously available at that
27   URL, appear to be no longer available at ASC’s website. Id. Defendants do not dispute the
28   statement’s accuracy or authenticity. Exhibit 5 is therefore the proper subject of judicial notice

                                                                      PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     1823208.3                                          -4-                MASTER DOCKET NO. 19-CV-00717 (JST)
 1   and incorporation by reference.
 2                      6.      Exhibit 6: The War on Public Safety
 3               Exhibit 6 is a report entitled The War on Public Safety: A Critical Analysis of The Justice
 4   Policy Institute’s Proposals for Bail Reform, by Dr. Dennis A Bartlett, former Executive Director
 5   of Defendant American Bail Coalition, which was relied upon and quoted in the complaint. See
 6   CAC ¶ 104. It was published in August 2013, and is available at the following URL:
 7   https://cdn.ymaws.com/www.pbus.com/resource/resmgr/files/Public_Safety_082313_FINAL.pdf.
 8   Defendants do not dispute the statement’s accuracy or authenticity. Exhibit 6 is therefore the
 9   proper subject of judicial notice and incorporation by reference.
10               B.     The Court Should Take Judicial Notice of Exhibits 7 and 8 under Rule 201(b)
11                      1.      Exhibit 7: Antitrust Guidelines for the Insurance Industry
12               Exhibit 7 is the Antitrust Guidelines for the Insurance Industry issued by the State of
13   California Department of Justice. The Guidelines were published in March 1990. Courts in this
14   circuit have taken judicial notice of similar advisory documents from the California Attorney
15   General’s office. See, e.g., Call v. Badgley, 254 F. Supp. 3d 1051, 1061 & n.5 (N.D. Cal. 2017)
16   (Guidelines for the Security and Non-Diversion of Marijuana Grown for Medical Use). Its
17   contents and the fact that it was published by the California Attorney General are not subject to
18   reasonable dispute. Exhibit 7 is therefore the proper subject of judicial notice.
19                      2.      Exhibit 8: Excerpt from California Department of Insurance Rate
                                Review File
20
                 Exhibit 8 is a single page excerpt of the California Department of Insurance (“CDI”)’s
21
     disposition of a rate application filed by Defendant Philadelphia Reinsurance Corporation. The
22
     exhibit is a publicly available agency record that can be accessed at
23
     https://interactive.web.insurance.ca.gov/warff/index.jsp by searching for CDI File Number 16-
24
     3207. Plaintiffs cite the excerpt to demonstrate that CDI’s disposition of rate filings contains a
25
     savings clause that states, “[i]f any portion of the application or related documentation conflicts
26
     with California law, that portion is specifically not approved.” The record’s existence and the
27
     CDI statement contained therein are not subject to reasonable dispute and may be judicially
28

                                                                       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     1823208.3                                           -5-                MASTER DOCKET NO. 19-CV-00717 (JST)
 1   noticed. See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998-99 (9th Cir. 2010) (judicial
 2   notice of information on government website appropriate where “neither party dispute[d] the
 3   authenticity of the web sites or the accuracy of the information displayed therein”); Cal.
 4   Sportsfishing Protection Alliance v. Shiloh Grp., LLC, 268 F.Supp.3d 1029, 1038 (N.D. Cal.
 5   2017) (“when courts take judicial notice of administrative records, only the existence of the
 6   documents themselves including the findings therein are judicially noticeable”). Exhibit 8 is
 7   therefore the proper subject of judicial notice.
 8   IV.         CONCLUSION
 9               For the foregoing reasons, Plaintiffs respectfully request that the Court take judicial notice
10   of the documents enumerated herein in consideration of Plaintiffs’ Opposition to Defendants’
11   Joint Motion to Dismiss and Certain Defendants’ Consolidated Motion to Dismiss.
12   Dated: August 14, 2019                Respectfully submitted,
13
                                           /s/ Dean M. Harvey
14                                         Dean M. Harvey (SBN 250298)
                                           Katherine C. Lubin (SBN 259826)
15                                         Adam Gitlin (SBN 317047)
                                           Yaman Salahi (SBN 288752)
16                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                           275 Battery Street, 29th Floor
17                                         San Francisco, CA 94111
                                           Telephone: (415) 956-1000
18                                         dharvey@lchb.com
                                           kbenson@lchb.com
19                                         agitlin@lchb.com
                                           ysalahi@lchb.com
20
                                           Interim Class Counsel
21

22

23

24

25

26

27

28

                                                                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     1823208.3                                           -6-                 MASTER DOCKET NO. 19-CV-00717 (JST)
 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on August 14, 2019, I caused the foregoing to be electronically filed
 3   and served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4

 5   DATED: August 14, 2019                   /s/ Dean M. Harvey
                                              DEAN M. HARVEY
 6                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     1823208.3                                           -7-                MASTER DOCKET NO. 19-CV-00717 (JST)
